Exhibit 10.4

LEASE TERMINATION AGREEMENT

This Lease Termination Agreement (this "Agreement") is made and entered into as
of April 12, 2018 (the "Effective Date"), by and between JUTLAND 4141
INVESTMENTS, LTD., a California limited partnership ("Landlord"), and everspin
technologies, inc., a Delaware corporation ("Tenant").

RECITALS

Landlord and Tenant are parties to that certain Office Lease Agreement dated as
of January 7, 2011 (the "Original Lease"), as amended by that certain First
Amendment to Commercial Office Lease dated as of January [undated], 2015 (the
"First Amendment" and, together with the Original Lease, the "Lease"), pursuant
to which Landlord leases to Tenant, and Tenant leases from Landlord, certain
premises containing approximately 11,837 rentable square feet and commonly known
as Suites 200 and 220 (the "Premises"), in the office building located at 1347
N. Alma School Road, Chandler, Arizona (the "Building"), in the office project
commonly known as Chandler Office Center (the "Project"), as more particularly
described in the Lease.  The parties now desire to terminate the Lease in
accordance with the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and upon the conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.          Termination of Lease.  Effective as of April 13, 2018 (the
"Termination Date"), the Lease shall be deemed terminated and Tenant shall
surrender to Landlord all of Tenant's right, title and interest in and to the
Premises, the Lease and any other rights of occupancy with respect to the
Premises.  Subject to the terms of this Agreement, from and after the
Termination Date, Tenant shall have no further rights whatsoever (occupancy or
otherwise) to the Premises or under the Lease, and Landlord and Tenant shall
have no further duties or obligations to one another in connection with the
Lease, except for (i) Tenant's obligations to continue performance of all
obligations under the Lease (including, without limitation, Tenant's obligation
to pay rent and all other charges and amounts due under the Lease) until such
time as Tenant has properly surrendered the Premises in accordance with the
terms of the Lease; (ii) Tenant's obligations under this Agreement, and (iii)
the obligations of Tenant under the Lease and/or at law which are specifically
stated to survive the expiration or earlier termination of the Lease
(collectively, the "Surviving Obligations"). Tenant hereby acknowledges and
agrees that, notwithstanding anything to the contrary contained in the Lease or
this Agreement, the Surviving Obligations shall include, without limitation,
Tenant's indemnification obligations contained in the Lease.

2.          Agreement Contingency.  Notwithstanding anything to the contrary
herein, Landlord and Tenant hereby acknowledge and agree that this Agreement
(and the early termination of the Lease pursuant to the terms of this Agreement)
is expressly conditioned upon the execution of a lease agreement (satisfactory
to Landlord in its sole and absolute discretion), on or prior to, or
concurrently with, the Effective Date, between Landlord and a third party tenant
for the lease of the Premises (the "Third-Party Lease").  The foregoing
condition is for the sole benefit of Landlord and, accordingly, may be waived
only by Landlord (in its sole and absolute discretion) in writing, and not by
Tenant or any other party.  If the foregoing condition is not satisfied or
waived in writing by Landlord, then the other terms and conditions of this
Agreement shall be null and void and of no force or effect, unless otherwise
designated by Landlord







--------------------------------------------------------------------------------

 



within ten (10) business days after the Effective Date.

3.          Termination Fee.  In consideration of Landlord accepting the early
termination of the Lease pursuant to this Agreement, on or before May 1, 2018
(the "Termination Fee Date"), Tenant shall pay to Landlord the amount of
Forty-Two Thousand Five Hundred Forty-Five and 80/100 Dollars ($42,545.80) in
immediately available funds (the "Termination Fee").  The Termination Fee shall
constitute separate consideration for Landlord's acceptance of the early
termination of the Lease as described above and shall not be applied against any
other amounts that may be due and payable by Tenant to Landlord on account of
any Surviving Obligations.  In the event that this Agreement is terminated
pursuant to Section 2 above after Tenant has paid the Termination Fee to
Landlord, then Landlord shall return the Termination Fee to Tenant within ten
(10) days following such termination of this Agreement.

4.          Security Deposit.  Landlord and Tenant hereby acknowledge and agree
that Landlord is holding a Security Deposit in the amount of Twenty Thousand
Three Hundred Eighty-Two and 00/100 Dollars ($20,382.00).  Within thirty (30)
days following the full performance by Tenant of all of its obligations under
the Lease and this Agreement (including, without limitation, the payment of the
Termination Fee pursuant to Section 3 above), Landlord shall return any
unapplied portion of such Security Deposit to Tenant.

5.          Condition of Premises. As of the Termination Date, Tenant has
surrendered the Premises to Landlord in its currently existing "as is" condition
, normal wear and tear excepted.  In consideration of Lessor's receipt of the
Termination Fee as set forth above, and Tenant's execution of the Bill of Sale
described in this Section 5 below, Landlord accepts the Premises in such "as is"
condition and waives Tenant's obligations with respect to removal, surrender and
restoration of the Premises, including Tenant's obligations under Section 2.03
of the Original Lease.  Concurrently with Tenant's execution and delivery of
this Agreement, Tenant shall execute and deliver to Landlord a bill of sale in
substantially the form of Exhibit A attached hereto (the "Bill of Sale"),
relinquishing any rights of Tenant in and to any and all personal property,
fixtures, furniture and equipment existing in the Premises as of the date of
this Agreement. 

6.          Release by Tenant.  Effective on the Termination Date, Tenant, on
behalf of itself and its predecessors, successors, affiliates and assigns, and
all other persons, firms and corporations claiming through Tenant, and each of
them (collectively, the "Tenant Releasing Parties"), do hereby release Landlord
and its predecessors, successors, affiliates and assigns, and their respective
partners, officers, shareholders, agents, contractors, representatives, members,
employees and attorneys (collectively the "Landlord Released Parties"), of and
from any and all claims, demands, disputes, damages, liabilities, obligations,
controversies, debts, costs, expenses, lawsuits, actions, causes of action and
other rights to relief, both legal and equitable, of every kind and nature,
whether now known or unknown, suspected or unsuspected, past or present,
contingent or fixed, which the Tenant Releasing Parties, or any of them, now
have, had, or at any time hereafter may have, against the Landlord Released
Parties, or any of them, arising out of or in connection with the Lease, the
Premises, or any dealings between the Landlord Released Parties, or any of them,
on the one hand, and the Tenant Releasing Parties, or any of them, on the other
hand.  In connection therewith, Tenant hereby expressly waives all rights which
it has, or may hereafter claim to have, that any claim, demand, obligation
and/or cause of action has, through ignorance, oversight or error, been omitted
from the terms of this Agreement.  In connection therewith, Tenant hereby
expressly waives all rights which it has, or may hereafter claim to have, that
any claim, demand, obligation and/or cause of action has, through ignorance,
oversight or error, been omitted from the terms of this Agreement, and hereby
expressly waives all rights it may have, or claim to have, under the provisions
of California Civil Code Section 1542, or equivalent law of any jurisdiction,
which provides:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THE







--------------------------------------------------------------------------------

 



CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."

 

 

/s/ JW     

 

 

Tenant's Initials

 

 

7.          Representations and Warranties.  Tenant hereby makes the following
representations and warranties to Landlord (all of which representations and
warranties, together with all other representations and warranties made in this
Agreement by Tenant, shall survive the mutual execution and delivery of this
Agreement): (i) Tenant has the full power, authority and legal right to enter
into and to perform and observe the provisions of this Agreement without the
authorization or consent of any other party or entity; (ii) Tenant has not
assigned, sublet, transferred or conveyed, and agrees not to assign, sublet,
transfer or convey its interest in the Premises, the Lease or any claims or
potential claims it may have against Landlord or any of the Landlord Released
Parties; and (iii) Landlord is not in default under the Lease and Tenant does
not have any defenses or offsets to the timely performance of Tenant's
obligations under the Lease or this Agreement.  Tenant hereby agrees to
indemnify, defend (by counsel reasonably satisfactory to Landlord) and hold
Landlord and the Landlord Released Parties harmless from and against any claims,
actions, causes of action, losses, liabilities, damages, costs and expenses
(including, without limitation, attorneys' fees and costs) suffered or incurred
by Landlord or the Landlord Released Parties as a result of any breach of
Tenant's obligations under this Agreement including, without limitation, any
breach of or inaccuracy in Tenant's representations and warranties contained in
this Agreement.

8.          Invalidity of Provisions.  If any provision of this Agreement is
found to be invalid or unenforceable by any court of competent jurisdiction, the
invalidity or unenforceability of any such provision shall not affect the
validity and enforceability of the remaining provisions hereof.

9.          Attorneys' Fees.  If either party hereto commences an action against
the other to enforce any of the terms hereof, or to obtain damages for any
alleged breach of any of the terms hereof, or for a declaration of rights
hereunder, the losing party shall pay to the prevailing party the prevailing
party's reasonable attorneys' fees and costs incurred in connection with the
prosecution of such action, whether or not such action proceeds to trial or
appeal.

10.        Brokers.  Tenant hereby warrants and represents that it has had no
dealings with any real estate broker or agent who is or might be entitled to a
commission, finder's fee or other like payment in connection with the
negotiation of this Agreement.  Tenant hereby agrees to indemnify, defend and
hold Landlord harmless from any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent occurring by, through, or under Tenant. 

11.        Further Assurances.  Each of the parties hereto agrees to execute and
deliver all such further documents and to take all such further actions as may
be reasonably requested by the other party hereto to effectuate fully the terms
and provisions of this Agreement, provided such documents or actions do not
limit, reduce or impair the rights of the party upon whom such request is made.

12.        Electronic Signatures; Counterparts.  Each party hereto shall be
authorized to rely upon the signatures of all parties to this Agreement which
are delivered by facsimile, email or other electronic means as constituting a
duly authorized, irrevocable and actual delivery of this Agreement with original
ink signatures.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed







--------------------------------------------------------------------------------

 



an original, and all of which together shall constitute one and the same
instrument.

13.        Binding Agreement.  This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties hereto.

[signatures follow on next page]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have entered into this Agreement as of
the date first written above.

LANDLORD:

JUTLAND 4141 INVESTMENTS, LTD.,

a California limited partnership

 

 

 

By:

/s/ Danny Gabriel

 

Name:

Danny Gabriel

 

Its:

Authorized Representative

 

 

TENANT:

EVERSPIN TECHNOLOGIES, INC.,

a Delaware corporation

By:

/s/ Jeff Winzeler

 

Name:

Jeff Winzeler

 

Its:

Chief Financial Officer

 





--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF BILL OF SALE

EVERSPIN TECHNOLOGIES, INC., a Delaware corporation ("Seller"), for and in
consideration of the amount of Ten Dollars ($10.00) and other good and valuable
consideration received, does hereby sell, assign, grant and convey to JUTLAND
4141 INVESTMENTS, LTD., a California limited partnership ("Buyer"), all
furniture, fixtures, equipment, appliances, tools, supplies and other personal
property of every kind and character (the "Personal Property") owned by Seller
and attached to or located in that certain premises containing approximately
11,837 rentable square feet and commonly known as Suites 200 and 220, in the
office building located at 1347 N. Alma School Road, Chandler, Arizona, in the
office project commonly known as Chandler Office Center. 

The Personal Property is conveyed to Purchaser “AS IS, WHERE IS”.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed effective
as of the 12th day of April, 2018.

SELLER:

EVERSPIN TECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

By:

/s/ Jeff Winzeler

 

Name:

Jeff Winzeler

 

Its:

Chief Financial Officer

 

 



--------------------------------------------------------------------------------